Exhibit 99.1 Komatsu Equipment Co. Joins Puradyn Distributor Network Boynton Beach, FL  [November 8, 2010] - Puradyn Filter Technologies Incorporated (OTCBB: PFTI) today announced that Komatsu Equipment Company has joined its distributor network in Nevada, Wyoming, and Utah. Use of the pura DYN ® bypass oil filtration system will comfortably allow the user to double the interval between oil drains, extending current standard oil drains from 250 to 500 hours. Komatsu Equipment Company is the exclusive distributor for Komatsu mining and construction equipment in Utah, Nevada, and portions of Wyoming. Seven locations across those states offer new, used, and rental equipment to markets that require off-road equipment with sizes ranging from mini-excavators to mine haul trucks. Puradyn will be working with Komatsu Equipment Company to begin a retrofit program, supplying systems spanning in size from the mid-sized PFT24, commonly used on backhoe loaders, to the largest TF240 model used on mining and oil field construction equipment. We look forward to our relationship with Puradyn Filter Technologies and see this opportunity as another way to support our customers and ensure their successs, said Dennis Faust, Vice President of Operations with Komatsu Equipment Company. Kevin G. Kroger, President/COO, Puradyn, said, Komatsu Equipment Company has an excellent reputation for sales and service of Komatsu off-road equipment throughout the Western region and we welcome them as a member of our distributor network. This agreement provides Komatsu Equipment Company added investment protection to its end-users by keeping equipment in optimum shape through use of the pura DYN ® system. Maintenance of off-road equipment, especially under the wear conditions this equipment is subjected to, becomes time-consuming and costly. In harsh environments such as mining, oil maintenance becomes critical to maintaining peak engine performance. Kroger concluded, Our technology will also assist Komatsu Equipments corporate commitment to reduce its oil use impact by extending drain intervals, subsequently using less amounts of engine and hydraulic oil. And the added benefit of cost savings in reduced oil purchases, waste oil disposal, and oil-related maintenance costs should not be overlooked. For more information on Komatsu Equipment Company, visit www.komatsueq.com . For more information on the pura DYN
